Exhibit 10.35

POWER INTEGRATIONS, INC.

AMENDMENT NO. 1 TO

NONSTATUTORY STOCK OPTION AGREEMENTS FOR OUTSIDE DIRECTORS

This Amendment No. 1 (the “Amendment”) to those certain Nonstatutory Stock
Option Agreements for Outside Directors between Power Integrations, Inc. (the
“Company”) and Alan Bickell (the “Optionee”) relating to option grant numbers
000885, 001800 and 002502 (collectively, the “Options”) and each dated
February 20, 2007 (collectively, the “Option Agreements”), is made and entered
into as of February 20, 2007, by and between the Company and Optionee pursuant
to Section 13 of the Option Agreements.

RECITALS

WHEREAS, the Company and Optionee have determined that the option agreements
initially executed by the Company and the Optionee relating to Options (the
“Noncompliant Option Agreements”) did not correctly reflect the dates of grant
and exercise prices of the Options, as automatically granted to the Optionee
pursuant to the 1997 Outside Directors Stock Option Plan (the “Directors Plan”),
due to administrative error;

WHEREAS, the Noncompliant Option Agreements have been superseded by the Option
Agreements, which reflect the correct dates of grant and exercise prices
prescribed by the Directors Plan;

WHEREAS, the exercise prices set forth in the Option Agreements, which reflect
the correct exercise prices prescribed by the Directors Plan, are lower than the
erroneous exercise prices set forth in the Noncompliant Option Agreements; and

WHEREAS, the Optionee desires to increase the exercise prices set forth in the
Option Agreements so as to ensure that Optionee does not receive any benefit
from the correction of the Noncompliant Option Agreements.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual agreements and considerations
contained herein, the receipt of which are hereby acknowledged, the undersigned
hereby agree as follows:

1. Section 1.1(c) of the Option Agreement:

(a) with respect to the Option with the Grant Number 000885 is hereby amended in
its entirety to read as follows: “Exercise Price” means $43.875 per share of
Stock (which reflects the 2-for-1 stock split on November 22, 1999), as adjusted
from time to time pursuant to Section 9;



--------------------------------------------------------------------------------

(b) with respect to the Option with the Grant Number 001800 is hereby amended in
its entirety to read as follows: “Exercise Price” means $24.590 per share of
Stock (which reflects the 2-for-1 stock split on November 22, 1999), as adjusted
from time to time pursuant to Section 9; and

(c) with respect to the Option with the Grant Number 002502 is hereby amended in
its entirety to read as follows: “Exercise Price” means $33.850 per share of
Stock (which reflects the 2-for-1 stock split on November 22, 1999), as adjusted
from time to time pursuant to Section 9.

2. Except as set forth in this Amendment, the Option Agreements shall remain in
full force and effect.

3. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties hereto executed this AMENDMENT as of the date
first written above.

 

COMPANY:   POWER INTEGRATIONS, INC.   By:  

/s/ Rafael Torres

  Name:   Rafael Torres   Title:   CFO OPTIONEE:  

/s/ Alan Bickell

  Alan Bickell